Order, entered on September 15, 1960, except so much thereof as denies plaintiff’s motion for a severance of the action and the entry of judgment against the defendant-appellant, unanimously modified on the law and on the facts so as to deny the plaintiff’s motion unconditionally in all respects, with $10 costs, and, as so modified, the order is affirmed, with $20 costs and disbursements to the appellant. In view of the provisions of section 237-a of the Civil Practice Act, there was no authority in the court below to impose terms upon the defendant Nesi as a condition of allowing him to answer following the denial of his motion to set aside the service of the summons. Concur — Botein, P. J., Breitel, Stevens, Eager and Noonan, JJ.